Sub-Item 77C Exhibit 1 GENERAL MONEY MARKET FUND, INC. (the Fund) MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders of the General Money Market Fund, Inc. was held on December 28, 2009. Out of a total of 12,857,620,694.768 shares (Shares) entitled to vote at the meeting, a total of 4,485,296,192.638 were represented at the Meeting, in person or by proxy. The meeting was adjourned to January 4, 2010, the proposals not having received the required vote of the holders for approval. The breakdown of the vote is as follows: Shares For Against Abstain 1. To approve amending the Funds policy regarding borrowing Shares For Against Abstain 2. To approve amending the Funds policy regarding lending Shares For Against Abstain 3. To permit investment in additional money market instruments Shares For Against Abstain 4. To permit investment in 350,668,318.820 240,301,728.118 other investment companies
